CONFIDENTIAL TREATMENT REQUESTED





Exhibit 10.1


Ixia
2015 Senior Officer Bonus Plan
(As adopted by the Compensation Committee of the Board of Directors of Ixia on
June 26, 2015)
I.    Background and Purpose.
This 2015 Senior Officer Bonus Plan (this “Plan”) is effective as of June 26,
2015 (the “Effective Date”) and sets forth the terms under which certain senior
officers of Ixia and/or its subsidiaries (each, an “Eligible Officer,” as
further defined below) may earn and receive an annual cash incentive award (an
“Annual Bonus”) based upon Ixia’s 2015 financial performance. Ixia and its
subsidiaries are individually and collectively referred to herein as the
“Company.”
Ixia believes that a portion of each Eligible Officer’s annual compensation
should be “at risk” and directly linked to the Ixia’s consolidated financial
performance. This Plan is designed to motivate Eligible Officers to achieve
certain financial results for Ixia and to reward Eligible Officers for the
achievement of those results. Ixia believes that the achievement of those
results is important for Ixia’s success.
The Compensation Committee of Ixia’s Board of Directors (the “Committee”) will
administer and have final authority on all matters relating to this Plan. The
Committee may interpret and construe this Plan, decide any and all matters
arising under or in connection with this Plan, and correct any defect, supply
any omission, or reconcile any inconsistency in this Plan. All Annual Bonus
payouts under this Plan are subject to the prior approval of the Committee as
provided herein. All decisions by the Committee regarding this Plan will be made
in the Committee’s sole discretion and will be final and binding on all persons
having or claiming any interest in this Plan.
II.    Eligible Officers.
The Committee may, from time to time, designate one or more senior officers of
the Company as Eligible Officers. As of the Effective Date, the individuals
identified in Exhibit A attached hereto, in their capacities with Ixia set forth
opposite their names in such exhibit, have been designated by the Committee as
Eligible Officers and are eligible to participate in this Plan.
An Eligible Officer whose title and/or responsibilities with the Company change
after the Effective Date but who remains an officer of the Company will remain
an Eligible Officer and will be entitled to continue to participate in this Plan
on the same terms and conditions that applied immediately prior to such change,
unless such Eligible Officer’s participation in this Plan is modified by the
Committee pursuant to a duly adopted Committee resolution.
In order to earn and be eligible to receive an Annual Bonus under this Plan, an
Eligible Officer must be employed by the Company as an Eligible Officer on the
date on which such Annual Bonus is paid, unless such requirement has been, or
is, waived by the Committee pursuant to a duly adopted Committee resolution.
III.    Bonus Pool.
As soon as is reasonably practicable following the end of Ixia’s 2015 fiscal
year, the Committee will determine, in accordance with the terms of this Plan,
and approve the funding (if any) for a single cash bonus pool (the “Bonus Pool”)
for both (i) Eligible Officers and (ii) certain other employees of the Company
who are not subject to this Plan (the “Other Employees”). The Bonus Pool will be
used to pay Annual Bonuses to Eligible Officers and cash bonuses to the Other
Employees (“Employee Bonuses”) under the terms of an employee bonus plan (the
“Employee Bonus Plan”) that is intended to encourage and reward those Other
Employees’ efforts on behalf of the Company in 2015. The Bonus Pool will also be
used to discharge the Company’s liability for any taxes (e.g., FICA, FUTA, and
similar taxes) due and payable by the Company with respect



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





to any Annual Bonuses and Employee Bonuses that are paid by the Company. The
method for calculating the Bonus Pool funding is set forth below.


Definitions


As used herein, the following terms shall have the meanings set forth below:


“Additional Adjusted Operating Income” means the product of Additional Adjusted
Operating Margin and Revenue.


“Additional Adjusted Operating Margin” means the amount (if any) by which
Adjusted Operating Margin exceeds [***]%. As an example, if Adjusted Operating
Margin equals [***]%, then Additional Adjusted Operating Margin shall mean 3.3%
(i.e., [***]% minus [***]%).


“Adjusted Operating Income” means Ixia’s operating income from continuing
operations calculated on a consolidated basis for the fiscal year ending
December 31, 2015, except that such operating income shall be adjusted to (i)
add back all amounts that have been or will be paid out from the Bonus Pool, and
(ii) exclude any equity incentive compensation expenses, restructuring charges,
impairment charges, acquisition-related amortization and other M&A-related
charges or income, costs and expenses incurred in connection with or related to
litigation or investigations arising outside the Company’s ordinary course of
business, costs and expenses that are unusual in nature or infrequent in
occurrence, and similar charges or income.


“Adjusted Operating Margin” means the ratio (expressed as a percentage) of
Adjusted Operating Income to Revenue.


“Revenue” means Ixia’s consolidated revenues for the fiscal year ending December
31, 2015.


Bonus Pool Funding Calculations


The amount of Bonus Pool funding (if any) will be calculated based upon Ixia’s
Adjusted Operating Margin. If Ixia’s Adjusted Operating Margin is less than or
equal to [***]%, then the Bonus Pool will not be funded and no Annual Bonuses
will be paid under this Plan. If, on the other hand, Ixia’s Adjusted Operating
Margin is greater than [***]%, then the Bonus Pool will be funded as follows:


•
90% of any amounts that are part of the first $20,000,000 of Additional Adjusted
Operating Income will be contributed to the Bonus Pool; and



•
50% of any amounts that are part of the second $20,000,000 of Additional
Adjusted Operating Income will be contributed to the Bonus Pool.



No amounts other than those expressly set forth above will be contributed to the
Bonus Pool.


Solely for illustration purposes, set forth below are three examples of how the
Bonus Pool may be funded.


Example #1: If Ixia’s Additional Adjusted Operating Income equals $5,000,000,
then a total of $4,500,000 will be contributed to the Bonus Pool (i.e., 90% of
$5,000,000).


Example #2: If Ixia’s Additional Adjusted Operating Income equals $25,000,000,
then a total of $20,500,000 will be contributed to the Bonus Pool (i.e., 90% of
the first $20,000,000, and 50% of the next $5,000,000).


Example #3: If Ixia’s Additional Adjusted Operating Income equals $50,000,000,
then a total of $28,000,000 will be contributed to the Bonus Pool (i.e., 90% of
the first $20,000,000, 50% of the second $20,000,000, and 0% of the remaining
$10,000,000).

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





IV.    Annual Bonuses.


If the Compensation Committee determines that the Bonus Pool is funded, then at
the time of or promptly following the Committee’s determination and approval of
the amount of the Bonus Pool, the Committee will determine in accordance with
this section and then approve the amounts of the Annual Bonuses payable to the
Eligible Officers who, as of the date of such determination (the “Determination
Date”), are eligible to receive Annual Bonuses hereunder.


Definitions


As used herein, the following terms shall have the meanings set forth below:


“Base Salary” means the total amount of base salary actually earned by an
Eligible Officer for work performed for the Company as an officer or employee of
the Company during Ixia’s 2015 fiscal year. For the avoidance of doubt, Base
Salary does not include, among other things, reimbursement for moving expenses,
relocation benefits, bonuses for any fiscal year, stock option or other equity
incentive compensation, benefits received from participation in an employee
stock purchase plan, discretionary bonuses, disability benefits, sign-on
bonuses, 401(k) Plan matching contributions, vacation/PTO cash outs, on call
pay, and similar payments.


“Bonus Factor” means, for each Eligible Officer, the product of that
individual’s Bonus Percentage and his or her Base Salary.


“Bonus Percentage” refers to a fixed percentage of an Eligible Officer’s Base
Salary. The Bonus Percentage for each Eligible Officer as of the Effective Date
is set forth in Exhibit A attached hereto. The Committee shall establish the
Bonus Percentage for any individuals designated as Eligible Officers by the
Committee following the adoption of this Plan.


“Available Bonus Pool Funds” means the total amount contributed to the Bonus
Pool pursuant to the foregoing section of this Plan, less (i) the total amount
of all Employee Bonuses previously paid to, or that will be paid to, Other
Employees under the terms of the Employee Bonus Plan, (ii) the total amount of
the Company’s liability for any taxes (e.g., FICA, FUTA, and similar taxes) that
have been paid or will become due and payable by the Company with respect to any
Employee Bonuses or Annual Bonuses, and (iii) any additional amount that the
Committee chooses, in its sole discretion, to deduct. However, in no event shall
the Available Bonus Pool Funds be less than $0.


Annual Bonus Calculations


The Committee will use the following mathematical formula to calculate each
Eligible Officer’s Annual Bonus hereunder:


(A / B) x C


For purposes of the foregoing formula:


A = such Eligible Officer’s Bonus Factor;


B = the sum of all of the Bonus Factors for all Eligible Officers who, as of the
Determination Date, are eligible to receive Annual Bonuses hereunder; and


C = the Available Bonus Pool Funds.





--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





V.    Payment Timing.


Each Annual Bonus that becomes payable to an Eligible Officer hereunder will be
paid in one lump sum (subject to applicable withholding taxes and other
deductions) promptly following the Determination Date and in any event on or
prior to March 15, 2016.
VI.    Clawback.
In the event that any of the Company’s consolidated financial statements for
2015 are restated, or the Company announces that any such statements will be
restated, in either case to reflect a less favorable financial condition or less
favorable results of operations than previously determined and/or reported, then
the Committee has the absolute right in its sole discretion to not pay, to
reduce, to delay the payment of, or to recover all or a portion of any Annual
Bonus awarded to any Eligible Officer pursuant to the terms of this Plan.
However, subject to the following paragraph, any such recovery must occur prior
to the third anniversary of the date on which such Annual Bonus was paid.


Any amounts paid under this Plan will also be subject to recoupment in
accordance with any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which its securities are listed or as is otherwise required by
applicable law.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED





Exhibit A
Eligible Officers
Name
Capacity
Bonus Percentage
Bethany Mayer
President and Chief Executive Officer
100%
Errol Ginsberg
Chief Innovation Officer
70%
Dennis Cox
Chief Product Officer
60%
Marie Hattar
Chief Marketing Officer
60%
Brent Novak
Chief Financial Officer
60%
Alexander J. Pepe
Chief Operating Officer
70%
Matthew S. Alexander
Senior Vice President, General Counsel, and Corporate Secretary
60%
Ronald W. Buckly
Senior Vice President, Corporate Affairs
60%
Walker Colston
Senior Vice President, Support
60%
Raymond de Graaf
Senior Vice President, Operations
60%
Hans-Peter Klaey
Senior Vice President, Global Sales
100%
Christopher L. Williams
Senior Vice President, Human Resources
60%




